United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1134
                                    ___________

Raymond Lee Thomas, Jr.,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
John Ault,                               *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 23, 2001

                                   Filed: May 17, 2001
                                    ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

      The district court1dismissed Raymond Thomas’s petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2244 as untimely. We affirm.

       A jury convicted Thomas of the first-degree murder of Christina Martin in Iowa
state court. Thomas completed his direct appeals and pursued state post-conviction
remedies before petitioning for federal habeas relief. In dismissing his habeas petition

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
as untimely, the district court held that the time between the conclusion of Thomas’s
direct appeals and his application for post-conviction relief in state court counted
against the section 2244 one-year statute of limitations.

        Under section 2244, a petitioner has one year after his direct appeals are
concluded to file his petition for a writ of habeas corpus. 28 U.S.C. § 2244(d). In
contrast, Iowa law allows a defendant three years in which to apply for post-conviction
relief. Iowa Code Ann. § 822.3 (West 1994). On appeal, Thomas contends that the
federal statute of limitations did not begin to run until the completion of his state post-
conviction proceedings. We recently rejected this argument in Painter v. Iowa, No. 00-
3041, 2001 WL 431716 (8th Cir. April 30, 2001), holding that “the time between the
date that direct review of a conviction is completed and the date that an application for
state post-conviction relief is filed counts against the one-year period.” Id. at *1. The
statute of limitations is tolled by the proper filing of an application for post-conviction
relief, id., but the district court correctly included the period after the conclusion of
direct review and before Thomas’s application was filed in its calculation of the section
2244 time bar, see id. Thus, Thomas’s habeas petition was properly dismissed as
untimely.

      The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-